Case 1:20-cv-00860-CMH-TCB Document 38 Filed 08/28/20 Page 1 of 1 PageID# 480




                             ** CIVIL MINUTES **

Date: 8/28/2020                                       Judge: Hilton
                                                      Reporter: J. Egal
Time: 10:00 am – 10:05 am

Civil Action Number: 1:20cv00860


                  Gary et al v. Virginia Department of Elections et al


                  Counsel for Plaintiffs:    Counsel for Defendants:
                  Zachary DeVore             Carol Louise Lewis
                  Steven Traubert            Heather Lockerman


Appearance of Counsel.

Matter on for:

[20] Plaintiff’s Motion for Preliminary Injunction – Motion withdrawn and Order Entered.
